NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 16, 2019*
                               Decided October 23, 2019

                                         Before

                          WILLIAM J. BAUER, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 19‐1761

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Western District of Wisconsin.

      v.                                      No. 3:11‐cr‐79‐bbc‐1

LARRY D. SULLIVAN,                            Barbara B. Crabb,
    Defendant‐Appellant.                      Judge.


                                       ORDER

       In 2012, defendant‐appellant Larry D. Sullivan pleaded guilty to distributing an
unspecified quantity of crack cocaine on April 19, 2011. The district court sentenced him
to 168 months in prison. Sullivan did not appeal. In the following years, he filed several
documents with the district court seeking a reduction in his sentence, but none were
successful.



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See Fed. R. App. P. 34(a)(2)(C).
No. 19‐1761                                                                          Page 2

       On March 12, 2019, Sullivan filed a motion in the district court seeking a reduced
sentence under the terms of the First Step Act, which was signed into law on December
21, 2018. See Pub. L. 115, 391, 132 Stat. 5194 (2018). Sullivan contends in essence that, if
he were sentenced today for the same offense, he would be eligible for a less severe
sentence because of changes in the sentencing ranges under 21 U.S.C. § 841 and because
one or more of his prior convictions that he says were used to enhance his sentencing
range under § 841 would no longer qualify to trigger such enhancements. He has also
argued that the criminal history calculation in his original presentence report had been
incorrect.
       The district court denied Sullivan’s request for relief, noting that he was not
sentenced under any mandatory minimum sentence affected by the First Step Act and
that he was properly classified as a career offender under the Sentencing Guidelines.
       Sullivan has appealed. We affirm the denial of relief. The relevant provisions of
the First Step Act “shall apply to any offense that was committed before the date of
enactment of this Act, if a sentence has not been imposed as of such date of enactment.”
Pub. L. 115‐391, § 401(c). We have held that this language does not apply to a defendant
who was sentenced in a district court before December 21, 2018. United States v. Pierson,
913, 927–28 (7th Cir. 2019). Accordingly, Sullivan is not entitled to or eligible for relief
under § 401 of the First Step Act. Also, it is far too late now to bring a new challenge to
his original Sentencing Guideline calculation.
       The district court’s denial of relief is AFFIRMED.